ORDER
JOHN J. SCOTTO formerly of BEVERLY HILLS, CALIFORNIA who was admitted to the bar of this State in 1987, having entered a plea of nolo contendere to a charge of possession of a forged instrument, in violation of California Penal Code Section 475; and good cause appearing;
It is ORDERED that pursuant to R.1:20-6(b)(1), JOHN J. SCOTTO is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, *529effective immediately and until the further order of this Court; and it is further
ORDERED that JOHN J. SCOTTO be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JOHN J. SCOTTO comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.